DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 4/8/2021.  Claims 1-11 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brett Sylvester on 4/14/2021.

4.	The application has been amended as follows:
Replace the Abstract with the following:
An emulsion of a nitrogen atom-containing polymer or salt thereof and a method for producing it are provided.  The emulsion has high stability and low dispersity of the particle diameter of emulsified particles. A method for producing particles including a crosslinked nitrogen atom-containing polymer or salt thereof using the emulsion is also provided. The method for producing the emulsion includes a step of mixing a first solution that includes a nitrogen atom-containing polymer or salt thereof and a hydrophilic solvent and has a viscosity of 10 to 2,000 mPa•s, and a second solution that includes a hydrophobic solvent and has a viscosity of 1 to 100 mPa•s, stirring the 

Cancel claims 12-16.
Allowable Subject Matter

5.	Claims 1-11 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Harada et al. (US Patent 4,605,701), Singh et al. (US 2011/0028660) and Aoyama (JP 2004-059747).
	Harada et al. disclose an aqueous solution of polyallylamine (first solution) was mixed and stirred with a solution of chlorobenzene, dichlorobenzene and sorbitan sesquioleate (second solution) (Example 1).  
Singh et al. disclose an aqueous solution of polyallylamine hydrochloride (first solution) was mixed and stirred with a solution of toluene and sorbitan sesquioleate (second solution) ([0024]-[0025]).  
Aoyama discloses a solution of polyvinyl amine and water (first solution) was mixed and stirred with a solution of isoparaffin and sorbitan monooleate (second solution) (Example 4).  
	Thus, Harada et al., Singh et al. and Aoyama do not teach or fairly suggest the claimed method for producing an emulsion of a nitrogen atom-containing polymer or a salt thereof, the method comprising: a step of mixing a first solution that includes a nitrogen atom-containing polymer or a salt thereof and a hydrophilic solvent and has a viscosity of 10 to 2,000 mPa-s, and a second solution that includes a hydrophobic has a viscosity of 1 to 100 mPa-s, stirring the mixture, and thus obtaining an emulsion of the nitrogen atom-containing polymer or a salt thereof, wherein a ratio between the viscosity of the first solution and the viscosity of the second solution is in a range of 0.1:1 to 300:1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a 

/HUI H CHIN/Primary Examiner, Art Unit 1762